DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 4-12, filed 06/22/2022, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see pages 4-12, filed 06/12/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP H0748598) and further in view of Nakajima (US 2014/0182986).
With regard to claim 1, Kitamura discloses a recording device (1) comprising:
a main body (2) including a recording unit (45) configured to perform recording on a medium (P) pulled out from a roll body including the medium wound around a core member [Fig. 8]; and
a leg part (not labeled) [Fig. 8] configured to support the main body from an installation surface (not labeled) at which the main body is installed, wherein
the leg part includes contact parts (not labeled) [castors Figs. 7 and 8] configured to make contact with the installation surface at positions different from each other [left position & right position; Fig. 7 & Fig. 8],
the contact parts include three reference contact parts (not labeled) located in a same plane and one movable contact part (not labeled), and
the three reference contact parts are fixed to the main body [Fig. 7] 

    PNG
    media_image1.png
    259
    366
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    191
    217
    media_image2.png
    Greyscale

Kitamura does not disclose the movable contact part is coupled with the main body through an elastic member that is elastically deformable in a direction that intersects the plane and the movable contact part is movable in the direction that intersects the plane.
However, Nakajima teaches a movable contact part (2) coupled with a main body (10) through an elastic member (8) that is elastically deformable in a direction that intersects a plane [Fig. 1] and the movable contact part is movable in the direction that intersects the plane.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the recording device of Kitamura with the movable contact part of Nakajima coupled to the main body through the elastic member that is elastically deformable in a direction that intersects a plane, to protect or reduce the shake applied via a floor to the device.
With regard to claim 2, Kitamura’s modified recording device discloses all the limitations of claim 1, and Kitamura also discloses wherein the main body has a center of gravity within a region of a triangular shape formed by connecting the three reference contact parts with straight lines as viewed from a direction orthogonal to the plane [Fig. 1].
With regard to claim 3, Kitamura’s modified recording device discloses all the limitations of claim 1, and Nakajima also discloses wherein the elastic member is supported by the main body in a cantilever manner [Fig. 2].
With regard to claim 4, Kitamura’s modified recording device discloses all the limitations of claim 3, and Nakajima also discloses wherein the main body includes a limiting part (4) configured to limit elastic deformation of the elastic member to the main body side [Fig. 1]. 
With regard to claim 5, Kitamura’s modified recording device discloses all the limitations of claim 1, and Nakajima also discloses wherein the movable contact part is coupled with a center portion of the elastic member [Fig. 1]
With regard to claim 6, Kitamura’s modified recording device discloses all the limitations of claim 1, and Kitamura also discloses wherein when the leg part is held in a horizontal posture together with the main body in a state where the leg part is away from the installation surface and faces the installation surface, the one movable contact part is disposed at a position closer to the installation surface than the three reference contact parts are [Fig. 5].
With regard to claim 7, Kitamura’s modified recording device discloses all the limitations of claim 1, and Kitamura also discloses wherein two reference contact parts of the reference contact parts are disposed in the recording device on a front wall side on which the roll body is disposed [Fig. 4], and one reference contact part of the reference contact parts and the movable contact part are disposed on a rear wall side in the recording device [Fig. 2].
With regard to claim 8, Kitamura’s modified recording device discloses all the limitations of claim 7, wherein a distance between the reference contact part and the movable contact part disposed on the rear wall side is greater than a distance between the two reference contact parts disposed on the front wall side. [Fig. 2]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853